 

Exhibit 10.4

 

 

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (“Assignment Agreement”) is made and entered into as
of August 31, 2005 (“Effective Date”) by and between Marvel Characters, Inc., a
Delaware corporation, with its principal office located at 9242 Beverly
Boulevard, Suite 350, Beverly Hills, California 90210 (“MCI”), and MVL Rights
LLC, a Delaware limited liability company, 9242 Beverly Boulevard, Suite 350,
Beverly Hills, California 90210 (“MRI”).

WHEREAS, MVL Film Finance LLC (“MVL”), the financial institutions and conduit
lenders party to such document (the “Lenders”), General Electric Capital
Corporation, as Administrative Agent, and HSBC Bank USA, National Association,
as Collateral Agent, entered into that certain Credit and Security Agreement of
even date herewith (the ”Credit Agreement”) pursuant to which the Lenders have
made available to MVL a film finance credit facility to fund the production of a
slate of theatrical motion pictures (“Pictures”) to be developed and produced by
MVL Productions LLC (“MPROD”); and

WHEREAS, MRI is a wholly-owned subsidiary of MCI, MVL is a wholly-owned
subsidiary of MRI, and MCI is a wholly-owned subsidiary of Marvel Enterprises,
Inc.; and

WHEREAS, MRI wishes to license certain of its rights in and to the Property (as
defined below) to MVL in order to facilitate the production of Pictures pursuant
to the MVL License Agreement; and

WHEREAS, in consideration of the MVL License, MVL will license certain rights
relating to the Pictures and Literary Material to MRI and MRI will license such
rights to MCI; and

WHEREAS, pursuant to the terms of this Assignment Agreement, the Trademarks (as
defined below) are being assigned to MRI as a contribution to the capital of MRI
and the Copyrights (as defined below) are being assigned to MRI in consideration
for the rights and licenses granted to MCI pursuant to that certain MCI License
(as defined below); and

WHEREAS, in connection with the foregoing agreements MCI wishes to sell, assign,
grant, transfer and delegate to MRI all of MCI’s right, title, interest and
obligation of every kind and nature in and to the Property and the MCI
Agreements (as defined below); and

WHEREAS, MRI wishes to accept such assignment from MCI as more fully set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1.             DEFINED TERMS. When used in this Assignment Agreement, the
following terms shall have the following definitions:

1.1              “Affiliate” means, as to a Person, any other Person that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. The term “control”

 


--------------------------------------------------------------------------------



 

(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and polices of a Person, whether through the
ownership of voting stock, by contract or otherwise.

1.2              “Character” means with respect to each Main Character,
Subsidiary Character, and Minor Character, the visual image and complete
descriptions of such characters as contained in the Marvel Handbook as defined
in the MVL License Agreement.

1.3              “Character Title(s)” means those titles reflecting groupings of
Main Characters and/or Subsidiary Characters set forth on Schedule 1.3.

1.4              “Copyright(s)” means all United States and non-U.S. copyrights
whether registered or unregistered, and pending applications to register the
same, for each Main Character and Subsidiary Character, excluding copyrights for
any derivative works based on or including any of the foregoing, including
without limitation, those copyrights set forth on Schedule 3.3(A) which lists
the first appearance in a comic book of such Main Character and Subsidiary
Character.

1.5              “Court Order” means any judgment, order, award or decree of any
United States federal, state or local, or any supra-national or non-U.S., court
or tribunal and any award in any arbitration proceeding.

1.6              “Domain Name(s)” means all Internet domain names, whether
active or inactive, registered or under pending registration, with any top-level
domain, which include a Main Character, Subsidiary Character or Character Title
or any abbreviation thereof owned or controlled by MCI, including without
limitation, those set forth on Schedule 3.3(A).

1.7              “Encumbrance” means any lien (statutory or other), claim,
charge, security interest, mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale or other title retention agreement, preference,
priority or other security agreement or preferential arrangement of any kind,
and any easement, encroachment, covenant, restriction, right of way, defect in
title or other encumbrance of any kind.

1.8              “Governmental Body” means any United States federal, state or
local, or any supra-national or non-U.S., government, political subdivision,
governmental, regulatory or administrative authority, instrumentality, agency
body or commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.

1.9              “Intellectual Property Rights” means all Copyrights,
Trademarks, Domain Names, all national, foreign, state and common-law
registrations, applications for registration, renewals and extensions of the
foregoing, regardless of whether any such rights arise under the laws of the
United States or any other state, country or jurisdiction, and all rights and
remedies against infringement or other violation thereof.

 

1.10

“Main Character(s)” means those characters set forth on Schedule 1.10.

 

 

1.11

“Marvel Characters” means the Main Characters and Subsidiary Characters.

 

 

1.12

“Marvel Company” shall have the meaning set forth in the Master Agreement.

 

 

2

 


--------------------------------------------------------------------------------



 

1.13           “Master Agreement” means that certain Master Development and
Distribution Agreement of even date herewith among MVL, MPROD and Marvel
Studios, Inc. with respect to the production and distribution of Pictures.

 

1.14

“Master Distributor” shall have the meaning set forth in the Master Agreement.

1.15           “MCI Agreements” means those agreements for or pertaining to a
Main Character, Subsidiary Character or Character Title and those agreements for
or pertaining to multiple Marvel Characters and/or Character Titles and other
Marvel characters or titles but only to the extent such agreements pertain to
the Marvel Characters and/or Character Titles, and all only with respect to
those agreements that are currently in effect and which were entered into by MCI
or an Affiliate of MCI, or any predecessor entity to MCI or an Affiliate of MCI,
which have been assumed by MCI, as more specifically set forth on Schedule 1.15.

1.16           “MCI License Agreement” means that certain license agreement
between MRI and MCI of even date herewith.

 

1.17

“Minor Characters” means those characters set forth on Schedule 1.17.

 

1.18

“MPROD” shall have the meaning set forth in the Master Agreement.

 

1.19           “MVL License Agreement” shall have the meaning set forth in the
Master Agreement.

 

1.20

“Permitted Liens” has shall have the meaning set forth in the Master Agreement.

1.21           “Person” means any individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company, or other entity, or a
government or any political subdivision or agency thereof.

1.22           “Property” means the Main Characters, Subsidiary Characters,
Minor Characters and Character Titles.

1.23           “Laws” means any United States federal, state and local, and any
non-U.S., laws, statutes, regulations, rules, codes or ordinances enacted,
adopted, issued or promulgated by any Governmental Body or arising under common
law.

 

1.24

“Rights” shall have the meaning set forth in the MVL License Agreement.

1.25           “Short Form Copyright Assignment” means a copyright assignment
suitable for recording in the United States Copyright Office, substantially in
the form of Exhibit A attached hereto and made a part hereof.

1.26           “Short Form Trademark Assignment” means a trademark assignment
suitable for recording in the United States Patent and Trademark Office,
substantially in the form of Exhibit B attached hereto and made a part hereof.

 

1.27

“Subsidiary Characters” means those characters set forth on Schedule 1.27.

1.28           “Trademark(s)” means all United States, state and non-U.S.
trademarks, service marks, trade names, designs, logos, slogans and general
intangibles of like nature for each Main

 

3

 


--------------------------------------------------------------------------------



 

Character, Subsidiary Character and Character Title, whether registered or
unregistered, and pending registrations and applications to register the
foregoing, together with all goodwill symbolized by the foregoing, including
without limitation, those trademarks set forth on Schedule 3.3(A).

2.

RIGHTS.

2.1              Assignment of Rights. MCI hereby sells, assigns, grants,
transfers and conveys to MRI all of MCI’s right, title and interest of every
kind and nature throughout the world in perpetuity in and to the Property and
the MCI Agreements, including without limitation, all Intellectual Property
Rights and all other rights that may now or hereafter be vested in MCI with
respect to the Property (i.e., the Copyright, to the extent it contains items or
characters that are not part of the Property, is not being assigned or granted)
and the MCI Agreements; and all benefits, privileges, causes of action and
remedies relating to any of the foregoing, whether before or hereafter accrued,
including without limitation, the exclusive right to apply for and maintain all
such Intellectual Property Rights; to sue for all past, present or future
infringements or other violations of any rights in the Property, the MCI
Agreements or the Intellectual Property Rights therein; and to settle and retain
proceeds from any such actions; and any and all of MCI’s other right, title and
interest of every kind and nature whatsoever in and to the foregoing.

2.2              Assumption of MCI Agreements. In connection with the assignment
to MRI of the MCI Agreements, MRI hereby expressly assumes all of MCI’s
obligations, duties and responsibilities set forth in each MCI Agreement and
agrees to be bound by and to perform pursuant to the terms of each MCI Agreement
as if an original party thereto.

2.3              Reserved Rights. MCI hereby reserves all right, title and
interest of every kind and nature not expressly assigned to MRI hereunder,
including without limitation, all right, title and interest of every kind and
nature in and to any character and character title owned or controlled by MCI
whether in whole or in part, other than those included in the Property;
copyrights owned or controlled by MCI other than the Copyrights; trademarks,
service marks and logos owned or controlled by MCI other than the Trademarks;
domain names owned or controlled by MCI other than the Domain Names; and
agreements entered into by MCI or any Affiliate of MCI, or predecessor entity to
MCI or any Affiliate of MCI, which have been assumed by MCI other than the MCI
Agreements (“Non-Property Reserved Rights”).

3.             REPRESENTATIONS AND WARRANTIES OF MCI. MCI represents and
warrants to MRI as follows, as of the date of this Assignment Agreement:

3.1              Valid Existence. MCI is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as set forth herein and to
grant the rights granted hereunder.

 

3.2

Authority; No Conflict.

(a)           This Assignment Agreement constitutes a legal, valid and binding
obligation of MCI, enforceable against MCI in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). MCI has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Assignment Agreement and to perform its

 

4

 


--------------------------------------------------------------------------------



 

obligations hereunder. The execution, delivery and performance by MCI of this
Assignment Agreement has been authorized by all necessary corporate action on
the part of MCI.

(b)           The execution, delivery and performance of this Assignment
Agreement will not directly or indirectly: (i) result in (with or without notice
or lapse of time) a violation or breach of, or conflict with or constitute a
default or result in the termination or in a right of termination or
cancellation of, or accelerate the performance required by, or require notice
under, any MCI Agreement (or other document, filing or registration pertaining
to the Property or the Intellectual Property Right therein) which would
materially impair the grant of the Rights; (ii) violate any order, writ,
judgment, injunction, ruling, award or decree of any Governmental Body binding
on MCI or any Affiliate of MCI; (iii) violate any statute, law or regulation of
any jurisdiction governing the Property or the Intellectual Property Rights
therein which would materially impair the Rights granted to MVL under the MVL
License Agreement or the rights granted to MCI under the MCI License Agreement;
or (iv) result in the cancellation, revocation or suspension of any
registrations, consents, approvals, authorizations or certificates issued or
granted by any Governmental Body which are held by or granted to MCI relating
directly to the Property the cancellation of which would materially impair the
Rights granted to MVL under the MVL License Agreement or the rights granted to
MCI under the MCI License Agreement, other than notices, approvals,
ratifications, waivers or authorizations that have already been obtained.

(c)           MCI will not be required to give any notice to or obtain any
approval, consent, ratification, waiver or other authorization from any person
or entity (including, without limitation, any Governmental Body) in connection
with: (i) the execution and delivery of this Assignment Agreement, or (ii) the
consummation or performance hereof.

 

3.3

Property and Related Intellectual Property Rights.

(a)           Schedule 3.3(A) contains a complete and accurate list and
description (showing in each case the registered or other owner, expiration date
and registration or application number, if any where applicable) of all
Copyrights, registered Trademarks, pending Trademark applications and Domain
Names.

(b)           Schedule 3.3(B) contains a list and description of all agreements,
contracts, licenses and assignments currently in effect that relate to any
Copyrights, Trademarks or Domain Names.

(c)           Except as disclosed in Schedule 3.3(C): MCI (a) either: (i) owns
all Copyrights free and clear of any Encumbrance, other than Permitted Liens; or
(ii) has the exclusive, perpetual, royalty-free right to use, license and
transfer the same, and (b) to the best of its knowledge either (i) owns the
Trademark in and to each Main Character, Subsidiary Character and Character
Title free and clear of any Encumbrance, other than Permitted Liens; or (ii) has
the exclusive, perpetual, royalty-free right to use, license and transfer the
same.

(d)           Except as disclosed in Schedule 3.3(C): (i) all registrations for
Copyrights, Trademarks and Domain Names identified in Schedule 3.3(A) are valid
and in force, and all applications to register any Copyrights, Trademarks or
Domain Names so identified are pending and in good standing, all to the best of
MCI’s knowledge without challenge of any kind; (ii) to the best of MCI’s
knowledge, the Copyright and Trademark registrations set forth on Schedule
3.3(A) have not been cancelled or abandoned and are valid and enforceable; and
(iii) neither MCI nor any

 

5

 


--------------------------------------------------------------------------------



 

of its Affiliates is in breach of any agreement affecting the Property or the
Intellectual Property Rights therein, in each case, which would impair the
Rights. Correct and complete copies of: (x) registrations for all Copyrights,
Domain Names and Trademarks identified in Schedule 3.3(A); and (y) all pending
applications to register unregistered Copyrights, Domain Names and Trademarks
identified in Schedule 3.3(A) have heretofore been delivered by MCI to MRI.

(e)           Except as set forth in Schedule 3.3(C): (i) no infringement or
misappropriation of any of the Property has occurred that would reasonably be
likely to materially impair the grant of the Rights to MVL under the MVL License
Agreement; (ii) no claim of any infringement, misappropriation, or violation of
any right in the Property has been made or asserted that would be reasonably
likely to prevent MRI from licensing the Rights to MVL pursuant to the MVL
License Agreement; (iii) no proceedings are pending or, to the knowledge of MCI,
threatened that challenge the validity, ownership or use of any of the Property
owned by MCI that would be reasonably likely to materially impair the grant of
the Rights pursuant to the MVL License Agreement; and (iv) MCI has not received
any notice of any filing of any termination of any Copyright.

(f)            Except as disclosed in Schedule 3.3(C), all authors, creators,
employees, agents, consultants or contractors who have contributed to or
participated in the creation or development of any Property on behalf of MCI or
any predecessor in interest thereto: (i) created such materials in the scope of
his or her employment; (ii) is a party to a “work-for-hire” agreement or other
documentation under which MCI (or any such predecessor-in-interest) is deemed,
acknowledged, claims, or on which MCI (or any predecessor in interest) has
relied, such documentation to include the work-made-for-hire stamp and voucher
system described on Schedule 3.3(F), to be the original owner/author of all
right, title and interest therein; or (iii) has executed an assignment in favor
of MCI (or any such predecessor in interest) of all right, title and interest in
such material.

(g)           The Property and the Intellectual Property Rights therein and
their uses comply with all applicable requirements of Laws and Court Orders.

(h)           MCI has complied with all requirements of Laws and Court Orders
which are applicable to the Property or the Intellectual Property Rights
therein.

(i)             Except as set forth on Schedule 3.3(I), there are no lawsuits,
claims, suits, proceedings or investigations pending or, to the knowledge of MCI
or any Affiliate, threatened against MCI or any Affiliate in respect of the
Rights.

Notwithstanding the representations and warranties above, MRI acknowledges that
no representations or warranties whether express or implied are made or deemed
made with respect to the Minor Characters.

4.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF MRI. MRI represents
and warrants to MCI as follows, as of the date of this Assignment Agreement:

4.1              Valid Existence. MRI is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full limited liability company power and authority to conduct its
business as set forth herein and to perform all of the obligations it is
assuming under the MCI Agreements.

4.2              Authority; No Conflict. This Assignment Agreement constitutes a
legal, valid and binding obligation of MRI, enforceable against MRI in
accordance with its terms, except as

 

6

 


--------------------------------------------------------------------------------



 

enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law). MRI has the absolute
and unrestricted right, power, authority and capacity to execute and deliver
this Assignment Agreement and to perform its obligations hereunder. The
execution, delivery and performance by MRI of this Assignment Agreement has been
authorized by all necessary limited liability company action on the part of MCI.

4.3              Not in Public Domain. MRI shall take all reasonable actions so
as to prevent the Property from falling into the public domain consistent with
MCI’s conduct heretofore.

5.             FURTHER ASSURANCES. MCI agrees to execute, deliver and file such
other documents and to take all such other actions which MRI, its successors
and/or assigns, may reasonably request to effect the terms of this Assignment
Agreement and to execute and deliver any and all affidavits, testimonies,
declarations, oaths, samples, exhibits, specimens and other documentation as may
be reasonably required, including without limitation, the execution and delivery
by a duly authorized representative of MCI of the Short Form Copyright
Assignment and Short Form Trademark Assignment. MCI hereby appoints MRI as its
“special attorney-in-fact,” which appointment is coupled with an interest and is
irrevocable, to act in the name of MCI for the sole purpose executing and filing
such documents in place of MCI; provided, however, that MRI shall not exercise
its rights as special attorney-in-fact unless MCI shall fail to execute and
deliver any such document and thirty (30) days shall have elapsed following
MRI’s delivery to MCI of MRI’s request to so execute.

6.

INDEMNIFICATION.

6.1              Indemnity. MCI shall indemnify, defend and hold harmless MRI
and its directors, officers, employees and agents (“MRI Indemnitees”) from and
against any and all suits, claims, losses, demands, liabilities, damages, costs
and expenses (including reasonable attorneys’ fees) in connection with any suit,
demand or action by any unaffiliated (e.g., not by a Lender, the Insurer, a
Marvel Company, the Collateral Agent or the Administrative Agent unless such
party is seeking indemnification pursuant to its right to seek indemnification
under the Transaction Documents) third party (“Losses”) arising out of or
resulting from (A) any breach of its representations or warranties set forth in
this Assignment Agreement; (B) any claim that the grant of Rights infringes or
violates any copyright, trademark, common law literary, personal, dramatic or
motion picture rights of any third party; or (C) any pre-existing agreement to
which MCI is a party based on MCI entering into this Assignment Agreement.
Notwithstanding the foregoing, MCI’s indemnification obligations set forth in
this Section shall not apply to Losses that arise out of or result from (i) any
MRI Indemnitee’s negligence or willful misconduct, (ii) the exploitation of the
Rights, but only to the extent that such Losses (x) do not also arise out of a
breach by MCI of its representations or warranties set forth in this Assignment
Agreement, or (y) would be covered by MCI’s indemnification obligation set forth
in subpart (B) of this Section 6.1, (iii) a breach by MRI of this Assignment
Agreement or of its representations, warranties or covenants set forth herein,
or (iv) any Losses for which MVL has an indemnification obligation to MRI
pursuant to the MVL License Agreement.

6.2              Minor Characters. Notwithstanding the foregoing, from and after
such time as MPROD is replaced as the Master Distributor or Development Company,
MCI shall have no indemnification obligations with respect to Losses involving
or arising out of Minor Characters used in or in connection with a Picture other
than Pictures produced by MPROD prior to such

 

7

 


--------------------------------------------------------------------------------



 

replacement but only to the extent such Picture is not modified after such
replacement. Following a replacement of MPROD as the Master Distributor or
Development Company under the Master Agreement, MCI agrees to provide MRI with
reasonable access to its records pertaining to the Minor Characters reasonably
requested by MRI so as to permit MRI to conduct its own due diligence
investigation with respect to the chain of title of the Minor Characters.

6.3              Indemnification Procedures for MRI. Promptly after receipt by
any MRI Indemnitee of any third party claim or the commencement of any action,
such MRI Indemnitee shall (A) notify MCI in writing of any such claim (including
a copy of any related complaint, summons, notice or other instrument); (B)
provide MCI with reasonable assistance to settle or defend such claim, at MCI’s
own expense; and (C) grant to MCI the right to control the defense and/or
settlement of such claim, at MCI’s expense; provided, however, that (1) the
failure to so notify, provide assistance and grant authority and control shall
not relieve MCI of any of its obligations hereunder except to the extent MCI is
prejudiced by such failure, and (2) MCI shall not, without the MRI Indemnitee’s
consent (such consent not to be unreasonably withheld or delayed), agree to any
settlement which (i) makes any admission on behalf of the MRI Indemnitee; or
(ii) consents to any injunction against the MRI Indemnitee (except an injunction
relating solely to the MRI Indemnitee’s continued use of any infringing
Intellectual Property), and (3) the MRI Indemnitee shall have the right, at its
expense, to participate in any legal proceeding to contest and defend a claim
and be represented by legal counsel of its choosing, but shall have no right to
settle a claim without MCI’s written consent.

6.4              Indemnification by MRI. MRI shall indemnify, defend and hold
harmless MCI and its parent company and their directors, officers, employees and
agents (“MCI Indemnitees”) from and against any and all Losses arising out of or
resulting from (A) any breach of MRI’s representations, warranties or covenants
set forth in this Assignment Agreement; (B) from and after the date on which
MPROD is replaced as the Master Distributor, (i) the exercise or exploitation of
the Rights in a manner which results in a breach of the MCI License Agreement;
(ii) any material (whether written, visual or aural) added to or used in
conjunction with the Property created by a third party; (iii) the use of a Minor
Character in or in connection with a Picture; and (C) the exercise or
exploitation of the Rights but only to the extent such Losses do not arise out
of a breach by MCI of its representations or warranties set forth in this
Assignment Agreement or would be covered by MCI’s indemnification obligation set
forth in subpart (B) of Section 6.1.

6.5              Indemnification Procedures for MCI. Promptly after receipt by
any MCI Indemnitee of any third party claim or the commencement of any action,
such MCI Indemnitee shall (A) notify MRI in writing of any such claim (including
a copy of any related complaint, summons, notice or other instrument); (B)
provide MRI with reasonable assistance to settle or defend such claim, at MRI’s
own expense; and (C) grant to MRI the right to control the defense and/or
settlement of such claim, at MRI’s expense; provided, however, that (1) the
failure to so notify, provide assistance and grant authority and control shall
not relieve MRI of any of its obligations hereunder except to the extent MRI is
prejudiced by such failure, (2) MRI shall not, without the MCI Indemnitee’s
consent (such consent not to be unreasonably withheld or delayed), agree to any
settlement which (i) makes any admission on behalf of the MCI Indemnitee; or
(ii) consents to any injunction against the MCI Indemnitee (except an injunction
relating solely to the MCI Indemnitee’s continued use of any infringing
Intellectual Property), and (3) the MCI Indemnitee shall have the right, at its
expense, to participate in any legal proceeding to contest and defend a claim
and be represented by legal counsel of its choosing, but shall have no right to
settle a claim without MRI’s written consent.

 

8

 


--------------------------------------------------------------------------------



 

7.             ASSIGNMENT/DELEGATION. Each party may assign and delegate this
Assignment Agreement, and any or all of its rights, privileges and obligations
hereunder, to any third party, provided such third party expressly agrees in
writing to be bound by the terms and conditions of this Assignment Agreement.
This Assignment Agreement shall be binding upon each party’s successors and
assigns subject to compliance with the immediately preceding sentence.

8.             TREATMENT IN BANKRUPTCY. The parties intend this Assignment
Agreement to constitute an absolute assignment, including without limitation,
for true sale and true transfer purposes. If for any reason this Assignment
Agreement is deemed to be a license, then the parties intend that the rights
granted by MCI to MRI hereunder be governed by 11 USC Section 365(n) in the
event of the bankruptcy or insolvency of MCI, to the greatest extent permitted
by law. MCI recognizes that, notwithstanding any rejection of this Assignment
Agreement in any bankruptcy proceeding, MRI may, to the greatest extent
permitted by law, elect to continue to enjoy all rights granted herein for the
entire term provided in this Assignment Agreement.

9.             NOTICE. Any notice herein required or permitted to be given will
be given in writing and may be delivered personally to any officer of MCI or
MRI, or as appropriate, by express courier, registered or certified mail
(postage and fees prepaid, with return receipt requested), or by facsimile
transmission to the address set forth below. Either party may from time to time
specify or change the address for such notice by giving written notice thereof
to the other party in the manner provided in this Paragraph. A notice will be
deemed given three (3) days after deposit if by express courier, five (5) days
after deposit if by regular mail or upon transmission (with conformation of
receipt) if by telecopier.

 

 

If to MCI:

Marvel Characters, Inc.

 

 

9242 Beverly Boulevard

 

 

Suite 350

 

 

Beverly Hills, California 90210

 

Attention: President

 

 

Fax: (310) 285-9825

 

 

 

With a copy to:

Marvel Enterprises, Inc.

 

 

417 5th Avenue

 

 

New York, New York 10016

 

Attention: General Counsel

 

 

Fax: (212) 576-4005

 

 

 

and

 

 

Liner Yankelevitz Sunshine & Regenstreif LLP

 

1100 Glendon Avenue, 14th Floor

 

 

Los Angeles, California 90024

 

 

Attention: Joshua B. Grode, Esq.

 

 

Fax: (310) 500-3501

 

 

 

If to MRI:

MVL Rights LLC

 

 

9242 Beverly Boulevard

 

 

Suite 350

 

 

Beverly Hills, California 90210

 

 

9

 


--------------------------------------------------------------------------------



 

 

 

Attention: President

 

 

Fax: (310) 285-9825

 

10.

MISCELLANEOUS.

10.1           Governing Law/Venue. This Assignment Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York without regard to the conflict of law rules thereof.

10.2           Arbitration. Any and all disputes or controversies of any nature
between them arising at any time shall be determined by binding arbitration in
accordance with the Commercial Arbitration Rules of JAMS before a single neutral
arbitrator (“Arbitrator”). The Arbitrator shall be an attorney or retired judge
with experience in disputes concerning the entertainment business and with
specific experience in licensing and shall be mutually agreed upon by MRI and
MCI. If MRI and MCI are unable to agree on an Arbitrator, the Arbitrator shall
be appointed by JAMS. The fees of the Arbitrator shall be borne equally by MRI
and MCI; provided, however, that the Arbitrator may require that such fees be
borne in such other manner as the Arbitrator determines is required in order for
this arbitration clause to be enforceable under applicable law. The parties
shall be entitled to conduct discovery in accordance with the discovery rules
applicable in the Supreme Courts of the State of New York; provided, however,
that (a) the Arbitrator must authorize such all discovery in advance based on
findings that the material sought is relevant to the issues in dispute and that
the nature and scope of such discovery is reasonable under the circumstances,
and (b) discovery shall be limited to depositions and production of documents
unless the Arbitrator finds that another method of discovery (e.g.,
interrogatories) is the most reasonable and cost efficient method of obtaining
the information sought. There shall be a record of the proceedings at the
arbitration hearing and the Arbitrator shall issue a Statement of Decision
setting forth the factual and legal basis for the Arbitrator’s decision. If
neither party gives written notice requesting an appeal within ten (10) business
days after the issuance of the Statement of Decision, the Arbitrator’s decision
shall be final and binding as to all matters of substance and procedure, and may
be enforced by a petition to the Supreme Court, New York County, which may be
made ex parte, for confirmation and enforcement of the award. If either party
gives written notice requesting an appeal within ten (10) business days after
the issuance of the Statement of Decision, the award of the Arbitrator shall be
appealed to three (3) neutral arbitrators (the “Appellate Arbitrators”), each of
whom shall have the same qualifications and be selected through the same
procedure as the Arbitrator. The appealing party shall file its appellate brief
within thirty (30) days after its written notice requesting the appeal and the
other party shall file its brief within thirty (30) days thereafter. The
Appellate Arbitrators shall thereupon review the decision of the Arbitrator
applying the same standards of review (and all of the same presumptions) as if
the Appellate Arbitrators were the Appellate Division of the New York State
Supreme Court reviewing a judgment of the trial division of a New York State
Supreme Court, except that the Appellate Arbitrators shall in all cases issue a
final award and shall not remand the matter to the Arbitrator. The decision of
the Appellate Arbitrators shall be final and binding as to all matters of
substance and procedure, and may be enforced by a petition to the Supreme Court,
which may be made ex parte, for confirmation and enforcement of the award. The
party appealing the decision of the Arbitrator shall pay all costs and expenses
of the appeal, including the fees of the Appellate Arbitrators and the
reasonable outside attorneys’ fees of the opposing party, unless the decision of
the Arbitrator is reversed, in which event the expenses of the appeal shall be
borne as determined by the Appellate Arbitrators. The Arbitrator shall have the
power to enter temporary restraining orders, preliminary and permanent
injunctions. Prior to the

 

10

 


--------------------------------------------------------------------------------



 

appointment of the Arbitrator or for remedies beyond the jurisdiction of an
arbitrator, at any time, either party may seek pendente lite relief in a court
of competent jurisdiction in New York County, New York without thereby waiving
its right to arbitration of the dispute or controversy under this Section. All
arbitration proceedings (including proceedings before the Appellate Arbitrators)
shall be closed to the public and confidential and all records relating thereto
shall be permanently sealed, except as necessary to obtain court confirmation of
the arbitration award. All arbitration proceedings shall be conducted in the
state of New York, County of New York. The provisions of this Section shall
supersede any inconsistent provisions of any prior agreement between the
parties.

10.3           Severability. If any provision of this Assignment Agreement, or
the application of any such provision to any party or set of circumstances,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Assignment Agreement, and the application of such
provision to the parties or circumstances other than those as to which it is
determined to be invalid, unlawful, void or unenforceable, shall not be impaired
or otherwise affected and shall continue to be valid and enforceable to the
fullest extent permitted by law.

10.4           Recovery of Fees by Prevailing Party. If any legal action,
including without limitation, an action for arbitration or injunctive relief, is
brought relating to this Assignment Agreement or the breach or alleged breach
hereof, the prevailing party in any final judgment or arbitration award, or the
non-dismissing party in the event of a voluntary dismissal by the party
instituting the action, shall be entitled to the full amount of all reasonable
expenses, including all court costs, arbitration fees and actual outside
attorneys’ fees paid or incurred in good faith.

10.5           Relationship of the Parties. This Assignment Agreement shall not
be construed as creating an agency, partnership, joint venture or any other form
of association, for tax purposes or otherwise, between the parties and the
parties shall at all times be and remain independent contractors. Except as
expressly agreed by the parties in writing, neither party shall have any right
or authority, express or implied, to assume or create any obligation of any
kind, or to make any representation or warranty, on behalf of the other party or
to bind the other party in any respect whatsoever.

10.6           No Third Party Beneficiaries. The terms and provisions of this
Assignment Agreement are intended solely for the benefit of each party hereto
and their respective successors and permitted assigns, and the parties do not
intend to confer third party beneficiary rights upon any other person or entity.

10.7           Waiver/Counterparts. No waiver of any obligation by any party
hereto under this Assignment Agreement shall be effective unless in writing,
specifying such waiver, executed by the party making such waiver. A waiver by a
party hereto of any of its rights or remedies under this Assignment Agreement on
any occasion shall not be a bar to the exercise of the same right or remedy on
any subsequent occasion or of any other right of remedy at any time. This
Assignment Agreement may be executed in counterparts, by facsimile or otherwise,
each of which shall be deemed an original Assignment Agreement for all purposes,
including the judicial proof of any of the terms hereof; provided, however that
all such counterparts shall constitute one and the same Assignment Agreement.

10.8           Entire Agreement/Headings. This Assignment Agreement sets forth
the entire agreement and understanding between the parties relating to the
subject matter herein and merges all prior discussions between the parties. All
exhibits and schedules attached hereto are hereby

 

11

 


--------------------------------------------------------------------------------



 

incorporated by reference into, and made a part of, this Assignment Agreement as
and where referenced in this Assignment Agreement. No modification of or
amendment to this Assignment Agreement will be effective unless in writing
signed by the party to be charged. This Assignment Agreement shall be deemed to
have been drafted jointly by the parties irrespective of the party who actually
drafted the Assignment Agreement. The headings used in this Assignment Agreement
have been inserted for convenience of reference only and do not define or limit
the provisions hereof.

10.9           Security Interest. To the extent that this Assignment Agreement
is deemed not to constitute an outright assignment of the Property to MRI, this
Assignment Agreement shall constitute MCI’s grant to MRI of a lien on and
security interest in all of MCI’s right, title and interest in and to the
Property (hereafter, the “Assignment Collateral”), to secure the performance of
all of MCI’s obligations to MRI hereunder. MRI shall be free to take all actions
necessary to perfect and record its security interest in and to the Assignment
Collateral and MCI agrees to execute any documents or instruments and make any
filings and to take any actions as MRI may reasonably request in order for MRI
to evidence and/or perfect its security interest in and to the Assignment
Collateral. In the event MCI fails to execute any such document or take any such
action after a reasonable period of time following its receipt of the request to
do so, MRI may execute and MCI does appoint MRI as its special attorney-in-fact
with the power to execute, and file such documents and take such action in the
name of MRI, such appointment being coupled with an interest and irrevocable.
The security interest created hereby in favor of MRI shall not create any
security interest in or to any of the MRI Granted Rights as such term is defined
in the MCI License Agreement.

 

[Remainder of page intentionally left blank]

 

12

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment
Agreement to be executed by a duly authorized officer as of the Effective Date.

MARVEL CHARACTERS, INC.,

MVL RIGHTS LLC,

 

a Delaware corporation

a Delaware limited liability company

 

 

By: /s/ John Turitzin

By: /s/ John Turitzin

 

Name: John Turitzin

Name: John Turitzin

 

Title: President

Title: Executive Vice President

 

 

13

 


--------------------------------------------------------------------------------



 

SCHEDULE 1.3

CHARACTER TITLES

 

Avengers

 

Power Pack

 

 


--------------------------------------------------------------------------------



 

SCHEDULE 1.10

MAIN CHARACTERS

 

Ant-Man (Henry Pym/Ant-Man and Scott Edward Lang/Ant-Man II)

Black Panther (T’Challa, Luke Charles)

Captain America (Steve Rogers, The Captain)

Cloak (Tyrone Johnson)

Dagger (Tandy Bowen)

Doctor Strange [or Dr. Strange] (Stephen Strange, Stephen Sanders, Sorcerer
Supreme, Master of the Mystic Arts)

Hawkeye (Clint Barton, Hawkeye the Marksman)

Nick Fury

Shang-Chi (Master of Kung Fu)

Alex Power (Gee, Destroyer, Powerhouse, Powerpax, Zero-G)

Jack Power (Mass Master, Counterweight)

Julie Power (Lightspeed, Molecula, Mistress of Density)

Katie Power (Energizer, Starstreak)

 

_________________________

              The information included in parentheses after the name of a
character in this Schedule 1.10 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.10 to clarify and identify such character.

 


--------------------------------------------------------------------------------



 

SCHEDULE 1.17

MINOR CHARACTERS

Ant-Man

 

Heroes

•

Goliath (Henry Pym’s alter ego)

•

Yellowjacket (Henry Pym’s alter ego)

 

Villains

•

Darren Cross

•

Egghead (Elihas Starr)

•

Whirlwind

•

Yellowjacket (Rita DeMara)

•

Elfqueen

•

Kosmosian

Other

•

Peggy Lang

•

Cassie Lang

•

Maria Trovaya

•

Vernon Van Dyne

•

Patricia “Trish” Starr

•

Rover

•

Ruth

•

Carl

Avengers

Heroes

•

Black Knight

•

Jack of Hearts

•

Tigra

•

Wonder Man

 

Villains

•

Collector

•

Korvac

 

_________________________

              The information included in parentheses after the name of a
character in this Schedule 1.17 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.17 to clarify and identify such character.

 

 

1

 


--------------------------------------------------------------------------------



 

Other

•

Edwin Jarvis

Black Panther

Heroes

•

T’Chaka

•

Bashenga

Villains

•

Erik Killmonger

•

Baron Macabre

•

M’Baku the Man-Ape

Other

•

N’Yami

•

Chanda

•

Azzari the Wise

•

S’yan

•

Monica Lynne

•

Everett K. Ross

•

Jakarra

•

Khanata

•

Dr. Joshua Itobo

•

Ishanta

•

Zuni

Captain America

Heroes

•

Sharon Carter

 

Villains

•

Batroc the Leaper

•

Serpent Society

•

Arnim Zola

•

Dr. Faustus

•

Flag-Smasher

•

Viper I (Jordan Dixon, Jordan Stryke)

 

Other

•

Joseph Rogers

•

Sarah Rogers

•

Gail

•

Dr. Abraham Erskine (Professor Reinstein)

•

Peggy Carter

 



 


--------------------------------------------------------------------------------



 

•

Bernadette Rosenthal

•

Arnold Roth

•

Myron Maclain

Cloak and Dagger

Villains

•

Mister Jip

•

Night

•

Day

•

Ecstasy

•

Mayhem (Brigid O’Reilly)

 

Other

•

Melissa Bowen

•

Mr. Bowen

•

Philip Carlisle

•

Father Michael Bowen

•

Rebecca “Rusty” Nales

•

Billy

•

Otis Johnson

•

Rob Daltry

•

Simon Marshall

Doctor Strange

Heroes

•

Wong

Villains

•

The Mindless Ones

•

Nightmare

•

Yandroth

•

Eternity

•

Kaluu

•

Nebulos

•

Satannish

•

Shuma-Gorath

•

Umar

 

Other

•

Rintrah

 

 

 



 


--------------------------------------------------------------------------------



 

Hawkeye

 

Villains

•

Bombshell

•

Crossfire

•

Oddball

•

Silencer

 

Other

•

Harold Barton

•

Edith Barton

•

Bernard “Barney” Barton

Nick Fury

Heroes

•

Dum Dum Dugan

•

Gabe Jones

•

Clay Quatermain

•

Sharon Carter

•

James Woo

 

Villains

•

Gargantua (Leviathan)

•

Yellow Claw

•

Karl Kraus

•

Robert Rickard

•

Number 72

•

Zodiac

Other

•

Jack Fury

•

Dawn Fury

•

Sgt. Charles Bass

•

Professor Berthold Sternberg

Power Pack

Villains

•

Jakal

•

Queen Mother Maraud

•

Technocrat

 

Other

•

Dr. James Power

•

Margaret Power

 



 


--------------------------------------------------------------------------------



 

•

Lord Kofi Whitemane

•

Byrel Whitemane

•

Lord Yrik Whitemane

•

Friday

Shang-Chi

Heroes

 

•

Ducharme (Agent D)

 

•

“Black” Jack Tarr

•

Leiko Wu

Villains

•

Zaran

•

Death Dealer

•

Sata

•

Skull Crusher

•

War-Yore

•

Shockwave

•

Pavane

•

Shadow-stalker

•

Carlton Velcro

•

Mordillo

•

Brynocki

 

Other

•

Cho Lin

•

M’Nai

•

Kwai Loo

•

Clive Reston

 



 


--------------------------------------------------------------------------------



 

SCHEDULE 1.27

 

SUBSIDIARY CHARACTERS

Ant-Man

Heroes

Wasp (Janet Van Dyne)

Giant-Man (Henry Pym’s alter ego)

 

Avengers

 

Heroes

Falcon (Sam Wilson’s alter ego, “Snap” Wilson)

Vision

Wasp (Janet Van Dyne)

[Ant-Man]

[Captain America]

[Black Panther]

[Hawkeye]

[Nick Fury]

 

Villains

Kang the Conqueror

Ultron (Ultron 1 - 12, Ultron Mark Twelve)

 

Black Panther

 

Villains

The White Wolf (Hunter)

 

Captain America

 

Heroes

Bucky Barnes (James Barnes, “Bucky”)

 

Villains

Red Skull (Johann Schmidt, Cyrus Fenton, Bettman P. Lyles, Todd March, THE MAN!)

Crossbones

 

_________________________

              The information included in parentheses after the name of a
character in this Schedule 1.27 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.27 to clarify and identify such character.

             The characters in brackets (i.e., Ant-Man, Captain America, Black
Panther, Hawkeye and Nick Fury) are Main Characters which may be used in
connection with a motion picture based upon the Character Title the "Avengers."

 

 



 


--------------------------------------------------------------------------------



 

Baron Zemo I and II (Baron Heinrich Zemo, The Heinrich Incarnation, Baron Helmut
Zemo, The Helmut Incarnation)

 

Cloak and Dagger

 

Villains

D’Spayre

 

Doctor Strange

 

Heroes

The Ancient One

Clea

 

Villains

Baron Mordo

Dormammu

 

Hawkeye

 

Villains

Swordsman

 

Other

Trick Shot (Buck Chisholm)

 

Nick Fury

 

Villains

Jacob Fury (Scorpio)

Hydra

Baron Strucker (Baron Wolfgang Von Strucker, Don Antonio Caballero, Emir Ali
Bey, John Bronson)

Madame Hydra (Viper II)

 

Power Pack

 

Villains

Snarks

 

Other

Aelfyre “Whitey” Whitemane

Kymellians

 

Shang-Chi

 

Villains

Razor-Fist I, II and III

The Cat (Shen Kui’s alter ego

 



 

 

 